 
EXHIBIT 10.36
 
AMENDMENT TO LOAN AGREEMENT
 
AMENDMENT, DATED AS OF OCTOBER 12, 2010, TO LOAN AGREEMENT, dated as of May 5,
2008 (“Original Loan Agreement”), made by and between Li-ion Motors Corp., a
Nevada corporation, with its principal offices located at 4894 Lone Mountain
Road, Las Vegas, Nevada 89130 (the “Borrower”), and Crystal Capital Ventures
Inc., having an office at 1274 Sundial Avenue, Coral Grove, P.O. Box 2135,
Belize City, Belize (the “Lender”).  Capitalized terms used herein and not
otherwise defined herein shall have the meaning assigned to such term in the
Original Loan Agreement.
 
WHEREAS, the Borrower and the Lender are parties to that certain Original Loan
Agreement, dated May 5, 2008, pursuant to which the Borrower has borrowed the
amount of $3,000,000 from the Lender;
 
WHEREAS, the Original Loan Agreement provides that the maturity date of each
Loan Installment evidenced by a Note shall be due on the date that is three (3)
years from the date on which the Installment is advanced to the Borrower (“Loan
Installment Maturity Date”); and
 
WHEREAS, the Borrower and the Lender have agreed to extend the Loan Installment
Maturity Date and to amend Section 3.1 of the Original Loan Agreement in order
to provide the Borrower with additional time for repayment; and
 
WHEREAS, in accordance with the terms and conditions of the Original Loan
Agreement, the Borrower and the Lender hereby approve the amendment of the
Original Loan Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:
 
 
1.
By their respective execution of this Agreement, the Borrower and the Lender
agree that the term “Loan Installment Maturity Date” shall mean four years from
the date that the Installment under the Original Loan Agreement has been
advanced to the Borrower.

 
2.            By their respective execution of this Agreement, the Borrower and
the Lender agree that Section 3.1 of the Original Loan Agreement is hereby
amended to read in its entirety as follows:
 
3.1          Repayment of Principal; Interest
 
Subject to section 8.2, the Borrower hereby promises to repay the principal of
each Loan Installment evidenced by a Note on the date that is four (4) years
from the date on which the Installment is advanced to the Borrower.  The
Interest on the Loan shall be payable monthly in arrears on the first day of the
following month.
 
3.            Except as expressly provided herein, the Original Loan Agreement
shall continue in full force and effect.

 

 
LI-ION MOTORS CORP.
         
/s/ Stacey Fling
           
By:
           
Name: Stacey Fling
         
Title: President
 


 
 

--------------------------------------------------------------------------------

 
 

 
CRYSTAL CAPITAL VENTURES INC.
         
/s/ Andrew Godfrey
           
By:
           
Name: Andrew Godfrey
         
Title:  President
 


 
 

--------------------------------------------------------------------------------

 